Order entered January 30, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00598-CV

                                  MARC HEALEY, Appellant

                                                 V.

  NATASHA ROMERO F/K/A/ NATASHA HALL AND ROYCE HALL, III, D/B/A NO
                    LIMIT RETRIEVERS, Appellees

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                            Trial Court Cause No. 92099CC2

                                             ORDER
       Before the Court is appellant’s January 25, 2017 motion to extend time to file appellant’s

brief. We GRANT the motion to the extent that we ORDER the brief tendered to this Court by

appellant on January 24, 2017 filed as of the date of this order.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE